UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-4642


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JOBARD MARK SHAW, a/k/a Boo,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    Thomas E. Johnston,
District Judge. (5:07-cr-00086-1)


Submitted:    August 28, 2009              Decided:   September 10, 2009


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David O. Schles, LAW OFFICE OF DAVID SCHLES, Charleston, West
Virginia, for Appellant.      Charles T. Miller, United States
Attorney, Miller Bushong, Assistant United States Attorney,
Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Following a jury trial, Jobard Mark Shaw was convicted on

two counts of distribution of cocaine base (“crack”) and one

count of possession with intent to distribute five grams or more

of crack, all in violation of 21 U.S.C. § 841(a)(1) (2006).                      The

district court sentenced Shaw to 120 months in prison.                          Shaw

appeals.

       The    district     court   adopted       the       magistrate        judge’s

recommendation to deny Shaw’s motion to suppress evidence.                     Shaw

asserts on appeal that the district court erred by denying his

motion to suppress.       We first note that, by failing to object to

the magistrate judge’s report and recommendation, Shaw waived

appellate review of this issue.            United States v. Midgette, 478

F.3d   616,    621-22    (4th   Cir.   2007).         In    any    event,    Shaw’s

challenge to the motion to suppress is meritless.

       Shaw asserts that the district court erred in denying his

motion to suppress, citing State v. Mullens, 650 S.E.2d 169, 190

(W.    Va.    2007),    which   held   that     the     West      Virginia    State

Constitution prohibits the police from sending an informant into

the home of another person to surreptitiously use an electronic

surveillance device without a warrant.                However, whether or not

a seizure violates state law is irrelevant to the determination

of a motion to suppress in federal court.                  United States v. Van

Metre, 150 F.3d 339, 347 (4th Cir. 1998).                    Moreover, federal

                                       2
statutory and constitutional law permits officials to place an

electronic surveillance device on a consenting informant for the

purpose of recording communications with a third-party suspect,

even   in   the   absence    of   a   warrant.       18    U.S.C.    §     2511(2)(c)

(2006);     see   also   United   States     v.   White,      401   U.S.    745,   749

(1971) (plurality opinion) (holding that no warrant is required

when    “secret     agent”    working       for   the     Government        purchases

narcotics from the accused and records the exchange).

       Based on the foregoing, we affirm Shaw’s convictions.                       We

dispense     with    oral    argument      because      the    facts       and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                        3